EXHIBIT 10.28
[LETTERHEAD OF ABITIBIBOWATER INC.]
February 7, 2011
Alain Boivin
Re: Employment agreement between Alain Boivin and AbitibiBowater Inc.
Dear Alain,
This letter will serve to confirm your position of Senior Vice President, Pulp
and Paper Operations in the post-emergence AbitibiBowater Inc.
The terms and conditions of your employment are as follows

     
Location:
  Montreal, Quebec, Canada
 
   
Effective date:
  March 4, 2011
 
   
Compensation:
  Your annual base salary will be US$375,000.
 
   
Short-Term Incentive Plan (STIP):
  You will be eligible to participate in a short-term incentive plan for the
year 2011 with a target level of 100% of base salary. Please refer to the
documentation enclosed.
 
   
Long-Term Incentive Plan (LTIP):
  You will be eligible to participate in the Company’s long-term incentive plan
and to receive grants under such plan, as determined by the Board of Directors
from time to time, at its discretion. For 2011, you will be eligible to an
annual grant equivalent to 125% of your annual base salary. The LTIP plan will
be available shortly.

Other benefits:
As per policy, you will be eligible to participate in the AbitibiBowater
benefits program (see attached document for an overview) and you will be
entitled to 5 weeks of vacation per year as of the 2011 calendar year.

 



--------------------------------------------------------------------------------



 



Defined contributions (DC) retirement program for executive employees:
As regards pension benefits, you will be eligible to participate in the new
Company’s defined contributions (DC) retirement program for executive employees
comprised of a registered DC plan and a supplemental retirement executive plan
(DC SERP) at the following levels of contribution:

      Employee     Contributions   Company Contributions 5% of eligible
earnings*   20.5% of eligible earnings

 

*   Up to the US compensation limit

Please refer to the documentation enclosed.

Perquisite allowance:   You will be eligible for a perquisite allowance of
US$12,000 per year as well as a complete annual medical examination.

Severance:
You will be covered by the Company’s severance policy for the Chief Executive
Officer and his direct reports. Pursuant to this policy, you will be entitled to
six weeks of eligible pay per year of continuous service, with a minimum of
52 weeks and up to a maximum of 104 weeks. For a period of 12 months following a
“change in control”, the severance pay is available in the event of involuntary
termination or voluntary termination for a “good reason”. Please refer to the
documentation enclosed.
At your first week of employment, Julie McMahon from Human Resources will
schedule a meeting with you to cover the details of those plans and proceed with
your enrolment.

 



--------------------------------------------------------------------------------



 



We are excited about the outlook of the newly emerged company and look forward
to your involvement.
/s/ Richard Garneau
Richard Garneau
President and Chief Executive Officer
To indicate your acceptance of this employment offer, please sign in the space
provided below and return an original to Julie McMahon by February 14, 2011.
I have read the present employment agreement and hereby accept the terms and
conditions of my employment contract with AbitibiBowater Inc. as described
herein.

      /s/ Alain Boivin   February 22, 2011
 
Alain Boivin    

Enclosures

 